DETAILED ACTION
This Office Action is in response to the amendment filed June 18, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-9 are apparatus claims directed to a wrist structure and claim 10 is a method of producing a wrist structure, wherein claim 10 will be rejoined if it depends from an allowable generic claim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takekoshi et al. (JP 05-067438).
Takekoshi teaches a wrist structure of a robot, comprising: a wrist body (10); a holder member (12) attached to the wrist body, the holder member including: a ring portion (radially adjacent 4) having a first inner peripheral surface which defines an oil seal storage; a cylindrical portion (radially adjacent 3) extending from the ring portion in a first axial direction (rightward direction), the cylindrical portion having a second inner peripheral surface which defines a bearing storage; and a cover (axially adjacent 4) formed integrally with the ring portion so as to project radially inward from the ring portion, the cover having a first end surface in the first axial direction, which defines the oil seal storage together with the first inner peripheral surface; a wrist flange (1,6) rotatably supported radially inside of the holder member; an oil storage provided between the wrist body and the holder member; an oil seal (4) disposed in the oil seal storage to prevent oil leakage from the oil storage, the oil seal being insertable into the oil seal storage from the first axial direction-side of the cylindrical portion; and a bearing (3) disposed in the bearing storage to rotatably support the wrist flange, the bearing being insertable into the bearing storage from the first axial direction-side of the cylindrical portion, wherein the cover is configured to cover the oil seal from the outside between the ring portion and the wrist flange.  
With respect to claim 3, Takekoshi teaches the wrist body (10) includes a first engaging portion (end surface), wherein the holder member includes a second 
With respect to claim 7, Takekoshi teaches a robot comprising the wrist structure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi et al. (JP 05-067438), as applied to claim 1 above, and further in view of Yasuyoshi et al. (JP 2017-227243).
Takekoshi does not	teach the cover having a recess forming a gap between a lip seal and the cover. Yasuyoshi teaches a seal arrangement having a lip seal (13), a cover (axially adjacent the lip seal 13), the cover having a recess forming a gap between the lip seal and the cover.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the cover of Takekoshi with a recess, as taught by Yasuyoshi, motivation being to provide improved range of movement of the lip seal.

Claims 3-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi et al. (JP 05-067438), as applied to claim 1 above, and further in view of Akeel (USP 4,708,580).
With respect to claims 3-6 and 9, Takekoshi does not teach the wrist body having a first engaging portion, wherein the holder member includes a second engaging portion configured to engage the first engaging portion so as to fix the holder member to the wrist body, wherein the first engaging portion and the second engaging portion are screws, or a radial extension defining a flat attachment surface.  Akeel teaches a robotic device having a wrist body (20) with a first engaging portion, a holder member (26) having a second engaging portion, wherein the first and second engaging portions are connected with screws (76), the screws are considered an index for indicating a relative rotational position of a wrist flange, the holder member is formed with a radial extension extending radially from a ring portion, the radial extension defining a flat surface.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the holder member of Takekoshi with the attachment configuration of Akeel, motivation being to removably and accurately secure the holder to the wrist body.       
With respect to claim 8, Takekoshi does not teach the bearing disposed in the bearing storage by contacting a second end surface.  Akeel teaches the holder member (26) having a bearing storage portion, the bearing (68) disposed in the bearing storage portion, the bearing having an inner ring engaging a second end surface of the holder.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the holder of Takekoshi with a second end surface .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658